      Case 19-30064-hdh13 Doc 12 Filed 01/16/19                               Entered 01/16/19 15:09:11             Page 1 of 17
Lee Law Firm, PLLC
8701 Bedford Euless Rd., Suite 510
Hurst, TX 76053



Bar Number: 24039860
Phone: (817) 265-0123

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION
In re: Mi Precious Angel Ni Chelle Davis Craver
                                             xxx-xx-6587                  §          Case No:     19-30064-HDH-13
       2122 Kirby St #408                                                 §
                                                                                     Date:        1/3/2019
       Dallas, TX 75204                                                   §
                                                                          §          Chapter 13
                                                                          §




                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.
    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.
This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:     $285.00                       Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:     $17,100.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
      Case 19-30064-hdh13 Doc 12 Filed 01/16/19                             Entered 01/16/19 15:09:11                     Page 2 of 17
Case No:     19-30064-HDH-13
Debtor(s):   Mi Precious Angel Ni Chelle Davis Craver




                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17
A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $285.00       per month, months    1       to   60    .

          For a total of    $17,100.00      (estimated " Base Amount ").
          First payment is due      2/2/2019        .
          The applicable commitment period ("ACP") is        36   months.
          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .
          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .
          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are             $0.00          and shall be paid in full
          prior to disbursements to any other creditor.
     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                       DSO CLAIMANTS                           SCHED. AMOUNT           %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To                       Lee Law Firm, PLLC              , total:         $3,700.00     ;
       $95.00   Pre-petition;             $3,605.00    disbursed by the Trustee.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

                MORTGAGEE                            SCHED.             DATE               %      TERM (APPROXIMATE)             TREATMENT
                                                    ARR. AMT       ARR. THROUGH                    (MONTHS __ TO __)




                                                                  Page 2
      Case 19-30064-hdh13 Doc 12 Filed 01/16/19                             Entered 01/16/19 15:09:11                  Page 3 of 17
Case No:     19-30064-HDH-13
Debtor(s):   Mi Precious Angel Ni Chelle Davis Craver



D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.
                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata
Conns Credit Corp                                    $2,560.00         $1,500.00       0.00%                                          Pro-Rata
Furniture
Credit Union of Texas                              $14,448.00          $7,412.50       4.25%                                          Pro-Rata
2013 Nissan Sentra

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                 SCHED. AMT.           VALUE                   TREATMENT
                           COLLATERAL




                                                                 Page 3
      Case 19-30064-hdh13 Doc 12 Filed 01/16/19                            Entered 01/16/19 15:09:11                 Page 4 of 17
Case No:     19-30064-HDH-13
Debtor(s):   Mi Precious Angel Ni Chelle Davis Craver



Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)
IRS                                                                              $1,726.31       Month(s) 1-59                     Pro-Rata

I.    SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.    UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
Acima Credit FKA Simpl                                              $542.00
Ad Astra Recovery                                                   $663.00
Avante USA                                                        $1,309.00
Cash Store                                                        $1,279.00
Check n Title                                                         $0.00
Commonwealth Financial Systems                                    $1,309.00
Conns Credit Corp                                                 $1,060.00 Unsecured portion of the secured debt (Bifurcated)
Credit systems                                                      $168.00
Credit Union of Texas                                             $7,035.50 Unsecured portion of the secured debt (Bifurcated)
Dept of Education/Nelnet                                          $1,883.00
Dept of Education/Nelnet                                          $3,637.00
Dept of Education/Nelnet                                          $2,917.00
Dept of Education/Nelnet                                          $5,234.00
Enhanced Recovery                                                 $1,112.00
Jefferson Captial Systems, LLC                                    $4,930.00
Merchants & Professional                                            $230.00
NTTA                                                              $3,882.32
Paramount Recovery Sys                                            $1,132.00
Power Finance of Texas                                                $0.00


                                                                Page 4
      Case 19-30064-hdh13 Doc 12 Filed 01/16/19                               Entered 01/16/19 15:09:11                   Page 5 of 17
Case No:     19-30064-HDH-13
Debtor(s):   Mi Precious Angel Ni Chelle Davis Craver


Progressive Leasing                                                  $1,380.73
Radius                                                               $1,516.00
Security Credit Services                                             $1,247.00
Speedy Cash                                                            $663.00

TOTAL SCHEDULED UNSECURED:                                         $43,129.55
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     1%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                    § 365 PARTY                        ASSUME/REJECT          CURE AMOUNT         TERM (APPROXIMATE)            TREATMENT
                                                                                                   (MONTHS __ TO __)
Monarch Townhouse                                     Assumed                             $0.00

                                                        SECTION II
                                    DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                    FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:
Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:
Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:
The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:

Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.




                                                                   Page 5
        Case 19-30064-hdh13 Doc 12 Filed 01/16/19                             Entered 01/16/19 15:09:11                   Page 6 of 17
Case No:     19-30064-HDH-13
Debtor(s):   Mi Precious Angel Ni Chelle Davis Craver


D.(3) POST-PETITION MORTGAGE ARREARAGE:
The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)    SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)    SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:
Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.
F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).
Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):

Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:
Classified unsecured claims shall be treated as allowed by the Court.

J.   GENERAL UNSECURED CLAIMS TIMELY FILED:
All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.



                                                                   Page 6
      Case 19-30064-hdh13 Doc 12 Filed 01/16/19                              Entered 01/16/19 15:09:11                   Page 7 of 17
Case No:     19-30064-HDH-13
Debtor(s):   Mi Precious Angel Ni Chelle Davis Craver


K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.
L.   CLAIMS TO BE PAID:
"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."
N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:
A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:
No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.




                                                                  Page 7
      Case 19-30064-hdh13 Doc 12 Filed 01/16/19                              Entered 01/16/19 15:09:11                   Page 8 of 17
Case No:     19-30064-HDH-13
Debtor(s):   Mi Precious Angel Ni Chelle Davis Craver


Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.




                                                                  Page 8
      Case 19-30064-hdh13 Doc 12 Filed 01/16/19                            Entered 01/16/19 15:09:11                 Page 9 of 17
Case No:     19-30064-HDH-13
Debtor(s):   Mi Precious Angel Ni Chelle Davis Craver


16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:
See the provisions of the General Order regarding this procedure.




                                                                Page 9
     Case 19-30064-hdh13 Doc 12 Filed 01/16/19                            Entered 01/16/19 15:09:11                  Page 10 of 17
Case No:     19-30064-HDH-13
Debtor(s):   Mi Precious Angel Ni Chelle Davis Craver


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Randy Leigh Tipton
Randy Leigh Tipton, Debtor's(s') Attorney                                 Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Randy Leigh Tipton                                                    24039860
Randy Leigh Tipton, Debtor's(s') Counsel                                  State Bar Number




                                                               Page 10
     Case 19-30064-hdh13 Doc 12 Filed 01/16/19                            Entered 01/16/19 15:09:11                  Page 11 of 17
Case No:     19-30064-HDH-13
Debtor(s):   Mi Precious Angel Ni Chelle Davis Craver




                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the  16th day of January, 2019       :

(List each party served, specifying the name and address of each party)


Dated:            January 16, 2019                                        /s/ Randy Leigh Tipton
                                                                          Randy Leigh Tipton, Debtor's(s') Counsel

Acima Credit FKA Simpl                              Commonwealth Financial Systems                      Dept of Education/Nelnet
xx7716                                              xxxx13N1                                            xxxxx3487
9815 Monroe St Fl 4                                 245 Main St                                         121 S 13th St
Sandy, UT 84070                                     Dickson City, PA 18519                              Lincoln, NE 68508



Ad Astra Recovery                                   Conns Credit Corp                                   Dept of Education/Nelnet
xxx4405                                             xxxxxxxxx0717                                       xxxxx3587
7330 W 33rd St N Ste 118                            PO Box 3295                                         121 S 13th St
Wichita, KS 67205                                   Beaumont TX 77704                                   Lincoln, NE 68508



Attorney General of Texas                           Credit systems                                      Enhanced Recovery
Bankruptcy Section                                  xxxxx6763                                           xxxxx2221
400 South Zang, Ste 1100                            P.O Box 875                                         P.O. Box 9004
Dallas, TX 75208                                    Helena, MT 59624                                    Renton, WA. 98057



Avante USA                                          Credit Union of Texas                               Internal Revenue Service
3660 Gessner Ste 225                                8131 LBJ Feeway Ste 107                             Insolvency
Houston, TX 77063                                   Dallas, TX 75251                                    P.O. Box 21126
                                                                                                        Philadelpia, PA 19114



Cash Store                                          Dept of Education/Nelnet                            Internal Revenue Service
9208 ERL Thorton                                    xxxxx7092                                           IRS-SBSE Insolvency Area 10
Dallas, TX 75228                                    121 S 13th St                                       1100 Commerce St., MC 5026 DAL
                                                    Lincoln, NE 68508                                   Dallas, TX 75242



Check n Title                                       Dept of Education/Nelnet                            IRS
3821 S Buckner                                      xxxxx7192                                           Centralized Insolvency
Dallas, TX 75227                                    121 S 13th St                                       PO Box 7346
                                                    Lincoln, NE 68508                                   Philadelphia, PA 19101-7346




                                                               Page 11
     Case 19-30064-hdh13 Doc 12 Filed 01/16/19                    Entered 01/16/19 15:09:11   Page 12 of 17
Case No:     19-30064-HDH-13
Debtor(s):   Mi Precious Angel Ni Chelle Davis Craver


Jefferson Captial Systems, LLC                  Power Finance of Texas               TEXAS EMPLOYMENT COMMISSION
xxxxxx6948                                      8500 N Stemmons Frwy Ste 4040        TEC BUILDING-BANKRUPTCY
PO Box 772813                                   Dallas, TX 75247                     101 E. 15TH STREET
Chicago, IL 60677-2813                                                               AUSTIN, TX 78778



Linebarger Goggan Blair et al                   Progressive Leasing                  Tom Powers
2323 Bryan Ste 1600                             xxxx6616                             105 Decker Court, Ste 1150
Dallas, Texas 75201                             256 West Data Drive                  Irving, TX 75062
                                                Draper, UT 84020



Merchants & Professional                        Radius                               Tom Powers
xxx5519                                         xxxx5670                             Standing Chapter 13 Trustee
P.O. Box 140675                                 9550 Regency Savory Blvd Ste 500A    125 E. John Carpenter Freeway
Austin, TX 78714                                Jacksonville, FL 32225               11th Floor, Suite 1100
                                                                                     Irving, TX 75062


Mi Precious Angel Ni Chelle Davis               RC Adjusters                         United States Attorney - NORTH
Craver                                          2451 Franklin Dr                     3rd Floor, 1100 Commerce St.
2923 Thistlewood Dr.                            Mesquite, TX 75150                   Dallas, TX 75242
Seagoville, TX 75159



Monarch Townhouse                               Security Credit Services             United States Trustee
2122 Kirby St                                   xxx3612                              Rm. 9C60 1100 Commerce St.
Dallas, TX 75204                                258 Chapman Road Suite 205           Dallas, TX 75242
                                                Newark, DE 19702



National Credit Adjusters                       Speedy Cash
P.O. Box 550                                    xxxx7713
Hutchison, KS 67504-0550                        2601 S Hampton Rd
                                                Dallas, TX 75224



NTTA                                            State Comptroller
PO Box 660244                                   Revenue Accounting Div Bankrup
Dallas, TX 75266                                PO Box 13528
                                                Austin, Tx 78111



Paramount Recovery Sys                          Texas Alcoholic Beverage Comm
xxxxxx1235                                      Licences and Permits Division
105 Deanna ST                                   P.O. Box 13127
Waco, TX 76706                                  Austin, TX 78711-3127




                                                        Page 12
      Case 19-30064-hdh13 Doc 12 Filed 01/16/19                              Entered 01/16/19 15:09:11                       Page 13 of 17
Lee Law Firm, PLLC
8701 Bedford Euless Rd., Suite 510
Hurst, TX 76053



Bar Number: 24039860
Phone: (817) 265-0123
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                        DALLAS DIVISION
                                                             Revised 10/1/2016

IN RE: Mi Precious Angel Ni Chelle Davis Craver
                                           xxx-xx-6587              §      CASE NO: 19-30064-HDH-13
       2122 Kirby St #408                                           §
       Dallas, TX 75204                                             §
                                                                    §
                                                                    §




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                       1/3/2019
                                                                                                   DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                             $285.00
 Disbursements                                                                                   First (1)                 Second (2) (Other)
 Account Balance Reserve                                                                           $5.00              $5.00 carried forward
 Trustee Percentage Fee                                                                           $28.00                              $28.50
 Filing Fee                                                                                        $0.00                               $0.00
 Noticing Fee                                                                                     $28.35                               $0.00
 Subtotal Expenses/Fees                                                                           $61.35                              $28.50
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $223.65                              $256.50


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                              Adequate              Adequate
                                                                           Scheduled           Value of       Protection           Protection
 Name                                 Collateral                             Amount           Collateral     Percentage       Payment Amount
 Credit Union of Texas                2013 Nissan Sentra                   $14,448.00        $7,412.50           1.25%                 $92.66

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                              $92.66

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                             Scheduled         Value of
 Name                                 Collateral                            Start Date         Amount         Collateral      Payment Amount

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                               $0.00

CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                              Adequate              Adequate
                                                                           Scheduled           Value of       Protection           Protection
 Name                                 Collateral                             Amount           Collateral     Percentage       Payment Amount




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-30064-hdh13 Doc 12 Filed 01/16/19                             Entered 01/16/19 15:09:11               Page 14 of 17
Case No:     19-30064-HDH-13
Debtor(s):   Mi Precious Angel Ni Chelle Davis Craver



                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                     $0.00

                                                  TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                       $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                           $92.66
      Debtor's Attorney, per mo:                                                                                              $130.99
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                 $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                       $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                           $92.66
      Debtor's Attorney, per mo:                                                                                              $163.84
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                 $0.00



 Order of Payment:
 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.




 DATED:________________________
         1/16/2019

 /s/ Randy Leigh Tipton
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
       Case 19-30064-hdh13 Doc 12 Filed 01/16/19                     Entered 01/16/19 15:09:11            Page 15 of 17
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                               DALLAS DIVISION

  IN RE: Mi Precious Angel Ni Chelle Davis Craver                              CASE NO.    19-30064-HDH-13
                                    Debtor


                                                                              CHAPTER      13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


    I, the undersigned, hereby certify that on January 16, 2019, a copy of the attached Chapter 13 Plan, with any
attachments, was served on each party in interest listed below, by placing each copy in an envelope properly addressed,
postage fully prepaid in compliance with Local Rule 9013 (g).




                                /s/ Randy Leigh Tipton
                                Randy Leigh Tipton
                                Bar ID:24039860
                                Lee Law Firm, PLLC
                                8701 Bedford Euless Rd., Suite 510
                                Hurst, TX 76053
                                (817) 265-0123



Acima Credit FKA Simpl                           Cash Store                                 Credit systems
xx7716                                           9208 ERL Thorton                           xxxxx6763
9815 Monroe St Fl 4                              Dallas, TX 75228                           P.O Box 875
Sandy, UT 84070                                                                             Helena, MT 59624



Ad Astra Recovery                                Check n Title                              Credit Union of Texas
xxx4405                                          3821 S Buckner                             8131 LBJ Feeway Ste 107
7330 W 33rd St N Ste 118                         Dallas, TX 75227                           Dallas, TX 75251
Wichita, KS 67205



Attorney General of Texas                        Commonwealth Financial Systems             Dept of Education/Nelnet
Bankruptcy Section                               xxxx13N1                                   xxxxx7092
400 South Zang, Ste 1100                         245 Main St                                121 S 13th St
Dallas, TX 75208                                 Dickson City, PA 18519                     Lincoln, NE 68508



Avante USA                                       Conns Credit Corp                          Dept of Education/Nelnet
3660 Gessner Ste 225                             xxxxxxxxx0717                              xxxxx7192
Houston, TX 77063                                PO Box 3295                                121 S 13th St
                                                 Beaumont TX 77704                          Lincoln, NE 68508
      Case 19-30064-hdh13 Doc 12 Filed 01/16/19                      Entered 01/16/19 15:09:11         Page 16 of 17
                                     UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                              DALLAS DIVISION

  IN RE: Mi Precious Angel Ni Chelle Davis Craver                               CASE NO.   19-30064-HDH-13
                                   Debtor


                                                                                CHAPTER    13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                   (Continuation Sheet #1)

Dept of Education/Nelnet                        Linebarger Goggan Blair et al               Progressive Leasing
xxxxx3487                                       2323 Bryan Ste 1600                         xxxx6616
121 S 13th St                                   Dallas, Texas 75201                         256 West Data Drive
Lincoln, NE 68508                                                                           Draper, UT 84020



Dept of Education/Nelnet                        Merchants & Professional                    Radius
xxxxx3587                                       xxx5519                                     xxxx5670
121 S 13th St                                   P.O. Box 140675                             9550 Regency Savory Blvd Ste 500A
Lincoln, NE 68508                               Austin, TX 78714                            Jacksonville, FL 32225



Enhanced Recovery                               Mi Precious Angel Ni Chelle Davis           RC Adjusters
xxxxx2221                                       Craver                                      2451 Franklin Dr
P.O. Box 9004                                   2923 Thistlewood Dr.                        Mesquite, TX 75150
Renton, WA. 98057                               Seagoville, TX 75159



Internal Revenue Service                        National Credit Adjusters                   Security Credit Services
Insolvency                                      P.O. Box 550                                xxx3612
P.O. Box 21126                                  Hutchison, KS 67504-0550                    258 Chapman Road Suite 205
Philadelpia, PA 19114                                                                       Newark, DE 19702



Internal Revenue Service                        NTTA                                        Speedy Cash
IRS-SBSE Insolvency Area 10                     PO Box 660244                               xxxx7713
1100 Commerce St., MC 5026 DAL                  Dallas, TX 75266                            2601 S Hampton Rd
Dallas, TX 75242                                                                            Dallas, TX 75224



IRS                                             Paramount Recovery Sys                      State Comptroller
Centralized Insolvency                          xxxxxx1235                                  Revenue Accounting Div Bankrup
PO Box 7346                                     105 Deanna ST                               PO Box 13528
Philadelphia, PA 19101-7346                     Waco, TX 76706                              Austin, Tx 78111



Jefferson Captial Systems, LLC                  Power Finance of Texas                      Texas Alcoholic Beverage Comm
xxxxxx6948                                      8500 N Stemmons Frwy Ste 4040               Licences and Permits Division
PO Box 772813                                   Dallas, TX 75247                            P.O. Box 13127
Chicago, IL 60677-2813                                                                      Austin, TX 78711-3127
      Case 19-30064-hdh13 Doc 12 Filed 01/16/19                      Entered 01/16/19 15:09:11      Page 17 of 17
                                     UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                              DALLAS DIVISION

  IN RE: Mi Precious Angel Ni Chelle Davis Craver                            CASE NO.   19-30064-HDH-13
                                   Debtor


                                                                             CHAPTER    13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                   (Continuation Sheet #2)

TEXAS EMPLOYMENT COMMISSION
TEC BUILDING-BANKRUPTCY
101 E. 15TH STREET
AUSTIN, TX 78778



Tom Powers
105 Decker Court, Ste 1150
Irving, TX 75062




Tom Powers
Standing Chapter 13 Trustee
125 E. John Carpenter Freeway
11th Floor, Suite 1100
Irving, TX 75062


United States Attorney - NORTH
3rd Floor, 1100 Commerce St.
Dallas, TX 75242




United States Trustee
Rm. 9C60 1100 Commerce St.
Dallas, TX 75242
